Citation Nr: 1647244	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-11 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to November 1955.

The case has a complex history:  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2014 the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

In an October 2014 decision, the Board, in part, reopened the claim for service connection for a right knee disability and denied service connection for the claim.  The Veteran appealed the Board's denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In an April 2016 memorandum decision, the Court vacated the Board's denial of service connection and remanded the claim back to the Board for further consideration.

The Board observes that the Veteran perfected an appeal of claims for benefits under 38 U.S.C.A. § 1151 for right leg, left knee, and left elbow disabilities.  In his May 2015 VA Form 9 substantive appeal, the Veteran requested a hearing before the Board via videoconference on these matters.  It does not appear that the Veteran has withdrawn his request for a hearing.  Since the Veteran awaits his hearing on these matters, the Board does not have jurisdiction to adjudicate them at this time. 

The Veteran has also perfected an appeal for entitlement to benefits under 38 U.S.C.A. § 1151 for a spine disability.  He did not request a Board hearing.  However, the RO has not certified this issue to the Board; thus, the Board will not address it at this time.  Further, the Board does not wish to delay the adjudication of the issue cited by the Veterans Court.  The Order of the Court must be obeyed.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability.  In support of his claim, he submitted lay and medical evidence indicating that there may be a nexus between the current right knee disability and his service.  A VA examination has not been provided.  In light of the low threshold in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds a remand is warranted to allow for the scheduling of a VA examination to determine the nature and etiology of the Veteran's right knee disability.  See also 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the electronic claims file updated VA treatment records, if any.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his right knee disability.  The examiner must be provided access to the electronic claims file and he or she must indicate review of these items in the examination report.

After examining the Veteran and reviewing the claims file, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right knee disability is related to service.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner should address the Veteran's lay statements; witness statements, including the July 2012 affidavit from L.B., which was received in January 2013; medical examination reports from 1982 indicating that the Veteran had knee surgery in 1967 or 1968 that included removal of the right knee cap; the VA medical report from April 1975 indicating that the Veteran's knee cap had been removed; the medical report from January 1995 indicating the Veteran's report that his ongoing knee problems started 39 years ago with an injury to his right knee; and the August 2015 opinion from Dr. R.W.S.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

4.  The other new issues cited in the Introduction should be addressed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




